Howell, J.
Harry T. Hays has appealed from a judgment against *318Mm, individually, and as a member of the commercial firm of Cummings, Brown & Co., on a draft drawn by Mm in favor of Daniel W. Adams on said firm, all of whom are alleged to be members of the firm.
There is no evidence that Hays is a member of said firm, or that notice of the protest of said draft was served on Mm as drawer.
The plaintiffs have, therefore, failed to make out their ease against the appellant, who pleaded the general issue.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment dismissing plaintiffs’ demand, as of non-suit, with costs in both courts.